Citation Nr: 1202755	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  05-35 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to initial disability ratings in excess of 10 percent from April 7, 2004 to February 21, 2006 and 20 percent since, for chronic right Achilles tendonitis on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities on an extra-schedular basis under 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1972 to September 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2004 and January 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2007, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  The Veteran also testified at an earlier hearing before RO personnel in January 2006.  Transcripts of both hearings are associated with the claims folder. 

The Board remanded this case in October 2007 for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case was returned to the Board for further appellate consideration. 

In June 2010, the Board adjudicated the issues of higher initial disability ratings in excess of 10 and 20 percent for chronic right Achilles tendonitis on a schedular basis.  However, the Board determined that a referral for an extra-schedular evaluation was necessary pursuant to 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b), concerning the claims of entitlement to a TDIU and increased rating.  Therefore, the claims were once again remanded for consideration of an extra-schedular evaluation by the Under Secretary for Benefits or Director of Compensation and Pension Service.  The requested development has been completed and the claims are once again before the Board for appellate consideration.  



FINDINGS OF FACT

1.  The applicable rating criteria for limitation of motion of the ankle reasonably describe the disability picture of the Veteran's right Achilles tendonitis; the evidence does not show marked interference with employment in excess of that contemplated by the rating schedule, frequent periods of hospitalization, or other evidence that would render impractical the application of the regular schedular standards to warrant assigning an initial rating higher than 10 percent from April 7, 2004 to February 21, 2006, and a rating higher than 20 percent since, on an extra-schedular basis.  

2.  The Veteran's service-connected disabilities are as follows: chronic right Achilles tendonitis, rated as 20 percent disabling; right hip arthritis, rated as 10 percent disabling; and left hip arthritis, rated as 10 percent disabling.  His combined service-connected disability rating is 40 percent. 

3.  Based on a preponderance of the evidence of record, the Veteran's service-connected disabilities alone are not shown to preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent from April 7, 2004 to February 21, 2006 and 20 percent since for right Achilles tendonitis, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.71a (2011). 

2.  Similarly, the criteria for a total disability rating based on unemployability due to service-connected disabilities on an extra-schedular basis pursuant to 4.16(b), are not met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Federal Circuit has stated that notice cannot be cobbled together out of unrelated decisional and post-decisional documents, such as rating decisions and statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  However, after a notice deficiency has occurred, there are ways of showing that the purpose of VCAA notice was not frustrated.  Two ways of showing this include: defects in notice were cured by actual knowledge on the part of the appellant and establishing that a reasonable person could be expected to understand what was still needed based on the notice provided.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the timing of notice, VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini II, 18 Vet. App. at 120 (2004).  In the present case, the Board sees the RO did not provide the Veteran with all VCAA notice prior to the August 2004 and January 2006 rating decisions on appeal.  But in Pelegrini II, the Court also clarified that in these situations VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made.  Id.  Rather, VA need only ensure the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claims, such that he is still provided proper due process.  In other words, he must be given an opportunity to participate effectively in the processing of his claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (Mayfield IV).  In fact, as a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006). 

Here, VA cured the timing notice defect by issuing all additional VCAA notice letters, see June 2010 VCAA letters, prior to readjudicating the case by way of the most recent April 2011 SSOC.  Therefore, because VA cured the timing error and because the claimant did not challenge the sufficiency of the notice, the Board has not erred in finding that VA complied with its duty to notify.  In essence, the timing defect in the notice has been rectified, such that there is no prejudicial error in the timing of VCAA notice.  Prickett, 20 Vet. App. at 376.  

Additionally, the Board previously adjudicated the schedular aspect of the claim for an increased rating for his right Achilles tendonitis.  The Board's remand discussed the criteria for an extraschedular rating for this disability and the criteria for entitlement to a TDIU on a schedular and extra-schedular basis.  Further, the Veteran was given a separate notice in June 2010, pursuant to the June 2010 Board remand, concerning his claim of entitlement to a TDIU.  While post-decisional documents, such as a Board remand, cannot generally provide legally sufficient VCAA notice, the Board remand served to put the Veteran on notice as to what was required.  Furthermore, the claim was remanded so that the Director of VA's Compensation and Pension Service could consider the issue of entitlement to extraschedular ratings in accordance with 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b). 

In short, the record shows that the Veteran has actively participated in presenting arguments in support of his claims and has in fact expressed his understanding of the information and evidence necessary to substantiate this issue.  The Board concludes that any 38 U.S.C.A. § 5103(a) complaint notice error in this case did not preclude him from effectively participating in the processing of his claims.

Next, VA has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, the RO has obtained service treatment records, service personnel records, and VA and private treatment records.  The Veteran submitted private treatment records and written statements containing his assertions.  Additionally, in January 2006, the Veteran was provided an opportunity to set forth his contentions during the hearing before a RO Decision Review Officer.  Thereafter, in July 2007, he was also afforded a Travel Board Hearing before the undersigned Veterans Law Judge of the Board.  

The Veteran was also provided with VA examinations in July 2004 and February 2010 relating to his service-connected right Achilles tendonitis disability.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  

The Board recognizes that the Veteran's last VA examination of his right Achilles tendonitis is now nearly two (2) years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right Achilles tendonitis disability since the February 2010 VA examination.  Such has not been contended otherwise.

The Board also finds that there was compliance with the June 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

In particular, the Board directed the AMC to refer the Veteran's claims, including the claim of entitlement to a TDIU, to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of whether a higher evaluation is warranted on an extraschedular basis for the right Achilles tendonitis disability.  This was accomplished upon remand, and the Director issued an advisory opinion in December 2010.  The Board's June 2010 remand also directed the AMC to readjudicate the claims based on all of the evidence of record.  This was accomplished by an April 2011 supplemental statement of the case (SSOC).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
II.  Laws and Regulations

Concerning extra-schedular evaluations for increased rating claims, under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.

There is a three-step analysis for determining whether an extraschedular evaluation is appropriate for a service connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board will consider whether referral for any extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

Also, for a total disability rating based on individual unemployability (TDIU), this evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

As an initial matter, the Veteran does not satisfy the percentage requirements noted above.  His service-connected disabilities include: chronic right Achilles tendonitis, rated as 20 percent disabling; right hip arthritis, rated as 10 percent disabling; and left hip arthritis, rated as 10 percent disabling.  His combined service-connected disability rating is 40 percent.  See 38 C.F.R. § 4.25 (combined ratings table). 

When, as here, a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, at the RO level, rating boards are to submit to the Director, Compensation and Pension Service, for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board is to include in its submission a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id.

A Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).

The Board emphasizes entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b) , although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  In this case, both regulations were addressed on remand, since both have been reasonably raised by the evidence of record. 

As the Board itself cannot assign an extraschedular rating in the first instance pursuant to 38 C.F.R. § 3.321(b) or 38 C.F.R. § 4.16(b), it must specifically adjudicate whether to refer a case to the Director of C&P Service for an extra- schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C&P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

A.  Entitlement to Initial Disability Ratings Higher than 10 Percent from April 7, 2004 to February 21, 2006 and Higher than 20 Percent Since February 21, 2006, on an Extraschedular Basis

The Veteran is currently service-connected for chronic right Achilles tendonitis, and his service-connected chronic right Achilles tendonitis is rated by analogy under Diagnostic Code 5299-5271, limitation of motion of the ankle.  38 C.F.R. § 4.71a (2011).  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  The Board finds that rating the Veteran's disability as analogous to diagnostic code 5271 is appropriate.  From April 7, 2004 to February 21, 2006, the Veteran's chronic right Achilles tendonitis is rated as 10 percent disabling.  As of February 21, 2006, the Veteran's disability is rated as 20 percent disabling.  The Veteran seeks a higher rating for both time periods based on extra-schedular consideration.   

Under Diagnostic Code 5271, a 10 percent evaluation is assigned when there is moderate limitation of ankle motion.  A maximum 20 percent rating is awarded for marked limitation of ankle motion.  Normal range of motion for the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees, as set forth at 38 C.F.R. § 4.71, Plate II. 

The words "moderate" or "marked" are not defined in Diagnostic Code 5271.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6. 

Pertinent to the current claim for increase, the July 2004 VA examiner documented full range of motion for the right ankle - specifically, 50 degrees of plantar flexion, and 30 degrees of dorsiflexion.  Mild tenderness to palpation was noted along the insertion of the Achilles tendon but no other tenderness to palpation throughout the ankle.  Further, the Veteran exhibited strong motor strength of 5/5.  The examiner noted that the Veteran was unemployed but is able to work in a sedentary-type job.  Further, there were no objective limitations of his activities of daily living.  There is no indication of hospitalizations or surgeries as a result of his right Achilles tendonitis.  

Moreover, VA and private treatment records prior to February 21, 2006 documented right ankle painful motion, tenderness, swelling, edema, the use of a cane and an ankle support, restrictions on hobbies such as water skiing, hunting, and running, and difficulty standing or walking for extended periods of time.  It was also noted that the Veteran would have difficulty performing physical work.  See November 2005 VA Form 9; January 2006 lay statement from Veteran's mother; January 2006 hearing testimony.  However, there is no specific evidence these factors cause "marked" limitation of motion.  Consequently, the Board determined that, although some functional loss is present, it was adequately represented in the 10 percent rating assigned prior to February 21, 2006.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Further, mild arthritis of the right ankle has also been diagnosed along with his tendonitis.  See April 2006 private MRI report; February 2010 VA ankle examination.  Assuming that arthritis is associated with his service-connected injury, arthritic joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Regardless, the Board also determined in June 2010 that since the Veteran was already in receipt of a 10 percent evaluation for arthritis with noncompensable limitation of motion of the right ankle, this was not a basis to increase the Veteran's evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Further, a 20 percent rating for arthritis was not appropriate since the evidence of record does not demonstrate X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.45(f) (for the purpose of rating disability from arthritis, the ankle is considered a major joint). 

Since February 21, 2006, VA and private treatment records reflect that range of motion of the right ankle had become painful and "guarded."  However, there was no specific reference to limitation of motion of the right ankle in degrees.  

In addition, the Veteran underwent a VA examination in February 2010 to reassess the severity of his right Achilles tendonitis.  At that time, the examiner noted the Veteran was unable to stand or walk for more than a few minutes.  There is no indication of hospitalizations or surgeries as a result of his right Achilles tendonitis.  The examiner noted the Veteran required the use of a cane and his gait was antalgic.  Range of motion findings were 20 degrees of plantar flexion, and 5 degrees of dorsiflexion, with pain on motion but no additional limitation after repetition.  Concerning employment, the examiner again stated that the Veteran has not been employed for 10 to 20 years and, while the right ankle disability will preclude him from performing heavy labor or jobs requiring prolonged standing, he should be able to perform a sedentary type of job, perhaps even on a part time basis.  Further, there are additional effects on his daily livings.  Specifically, his right ankle disability prevents him from recreational and sports activities, and severely limits his ability to do chores, shopping, exercise, and traveling.  

As a result of this evidence, the Board noted the Veteran's 20 percent rating is the maximum rating for loss of range of motion available under Diagnostic Code 5271.  When a disability is assigned the maximum rating for loss of range of motion, application of the factors for functional loss is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Since the June 2010 Board decision, the Veteran submitted additional private treatment records from Dr. R.K., dated from April 2010 and February 2011.  However, these records do not indicate any additional disability pertaining to the right ankle and, in fact, only refer to the Veteran's complaints concerning his left foot.  

Further, the Veteran also submitted x-rays taken by Alilin Family Medicine, dated August to October 2010, which shows evidence of a bone cysts on the Veteran's right foot.  However, the treating physician noted the Veteran was walking better.  He did not provide any range of motion findings pertaining to the Veteran's right ankle, except notations of pain.  Thereafter, an MRI conducted by the Veteran's private physician, Dr. H.F. dated December 2010, illustrated mild chronic osteoarthritis of sesamoid-metatarsal joints without subjacent reactive bone marrow edema in the right foot.  Dr. H.F. noted that the Veteran's ligaments and tendons appeared intact and normal.  

In the June 2010 decision, the Board remanded the issue presently on appeal to the RO for referral to the Under Secretary for Benefits or the Director, Compensation and Pension (C&P) Service, for consideration of an evaluation in excess of 10 percent prior to February 21, 2006 and an evaluation in excess of 20 percent since, for the right Achilles tendonitis on an extraschedular basis.  The Board noted at that time that the rating schedule did not adequately address the Veteran's level of disability, and that marked interference with employment due to this disability had been demonstrated.  It was thus felt that the threshold requirements for referral for extraschedular had been met.  

The Director of C&P Service concluded in December 2010 that entitlement to an extraschedular rating for the Veteran's service-connected right Achilles tendonitis was not warranted under 38 C.F.R. § 3.321(b)(1).  Thereafter, in an April 2011 SSOC, the RO in turn denied entitlement to an extraschedular rating for this disability.  While the RO denied the claim based on this determination, it is not binding on the Board.  Fisher v. Brown, 4 Vet. App. 405 (1993) (denying reconsideration).  Thus, entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) will be considered based on all evidence during the period on appeal.

As noted above, this matter was referred to the Director of C&P Service for consideration of whether the disability picture of the Veteran's right Achilles tendonitis warranted assignment of an extraschedular rating.  In his December 2010 report, the Director noted his review of the evidentiary record by considering the Veteran's VA and private treatment records from 2004 to 2010, and the results of VA examinations in July 2004 and February 2010, which each evaluated the severity of the Veteran's right Achilles tendonitis.  The Director then explained that the evidentiary record did not demonstrate an exceptional or unusual disability picture for the right ankle that rendered the application of the regular rating criteria impractical under Thun v. Peake, 22 Vet. App. 111 (2008).  The examiner stated that the available medical evidence for the time period from April 7, 2004 to February 21, 2006, does not support a rating in excess of 10 percent because the Veteran's right Achilles tendonitis was not severe enough.  Since February 21, 2006, there is no indication of ankylosis of the ankle, as previously noted in the June 2010 Board decision, to warrant a rating higher than 20 percent.  Further, there is no evidence of surgeries or hospitalizations as a result of this disability.  
The Director concluded that the clinical evidence was wholly consistent with the requisites under 38 C.F.R. § 4.71a, Diagnostic Code Diagnostic Code 5271, for the assignment of initial disability ratings of 10 percent from April 7, 2004 to February 21, 2006, and a rating of 20 percent since.  Accordingly, he found that entitlement to an extraschedular rating for the Veteran's service-connected right Achilles tendonitis was not warranted. 

On further review of the record in its entirety, the Board finds that the evidentiary record is consistent with the Director's December 2010 conclusions.  In order to warrant a rating in excess of 10 percent for right Achilles tendonitis from April 7, 2004 to February 21, 2006, or higher than 20 percent since, the other diagnostic codes for ankle disabilities that provide a rating greater than 10 percent would have to be more appropriate.  However, the facts of the case do not support their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (ankylosis of the ankle), Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint), Diagnostic Code 5273 (malunion of the scalcis or astragalus), and Diagnostic Code 5274 (astagalectomy).  There was also no evidence of service-connected impairment of the tibia and fibula (Diagnostic Code 5262) to warrant assigned a separate rating for this disability for any period on appeal.  

As the Board found in its June 2010 decision, the Veteran's symptomatology during the period of appellate review does not meet the criteria for assignment of schedular ratings in excess of 10 and 20 percent.  The Board thoroughly and accurately discussed the Veteran's disability picture, which showed moderate limitation of motion prior to February 21, 2006 and marked limitation of motion thereafter, without any indication of ankylosis.  

The applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  Further, in the June 2010 decision, the Board commented that the provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as the findings in DeLuca v. Brown, 8 Vet. App. 202 (1995) enable the award of higher ratings on the basis of functional loss caused by pain for disabilities of the musculoskeletal system.  The evidence was noted to demonstrate findings of functional loss due to pain and weakness.  The Board specifically explained that those findings were accounted for in the assignment of the Veteran's initial 10 percent schedular rating from April 7, 2004 to February 21, 2006, and the current rating of 20 percent since February 21, 2006, which was the maximum rating available for under the application of Diagnostic Code 5271.  Moreover, the Board highlighted that the Court has held that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable under Johnston v. Brown, 10 Vet. App. 80 (1997).  As such, the Board accurately explained why the preceding provisions did not allow for the assignment of increased evaluations for the Veteran's service-connected right Achilles tendonitis and any point during his appeal.

The Board further points out that, even if it were determined that the rating schedule did not contemplate the disability picture at issue in this case, an extraschedular evaluation would still not be warranted because the evidence fails to show marked interference with employment in excess of that contemplated by the rating schedule, by frequent periods of hospitalization, or other evidence that would render impractical the application of the regular schedular standards.  As the Director of C&P Service, pointed out in his December 2010 advisory opinion, such evidence is absent from the record.

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran and other lay witnesses are competent to report his increased right ankle symptoms, such as pain or weakness, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any extraschedular evaluation is warranted.  As the Veteran's statements are inconsistent with the evidence of record concerning the severity of this disability, the Board finds his assertions of increased right ankle symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased right ankle symptomatology warranting the assignment of extraschedular ratings either from April 7, 2004 to February 21, 2006 or since February 21, 2006, has not been established, either through medical or lay evidence.

For all the foregoing reasons, the Board finds that the criteria for submission for assignment of an extraschedular evaluation for right Achilles tendonitis pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board recognizes that its June 2010 remand included the finding that the rating schedule did not adequately account for the Veteran's level of disability, and that there was evidence of marked interference with employment.  Such was basis for referring the matter to the Director of C&P Services for extraschedular consideration.  However, crucially, this finding was only made with respect to the question of whether the threshold requirements identified in Thun for referral for extraschedular consideration had been met.  The Board is not bound by the finding it made in the June 2010 remand.  To the contrary, the Court explicitly held in Anderson, and citing to Thun, that the initial finding with respect to meeting the steps of Thun, and thereby warranting referral, did not result in a final decision that was binding on the Board as to whether entitlement to an extraschedular evaluation was warranted.  See Anderson at 427.  

B.  Entitlement to a TDIU on an Extra-Schedular Basis

The Veteran contends that he is entitled to a TDIU rating, since his service-connected disabilities render him unemployable.  As noted above, the Veteran is currently service connected for chronic right Achilles tendonitis, rated as 20 percent disabling; right hip arthritis, rated as 10 percent disabling; and left hip arthritis, rated as 10 percent disabling.  His combined service-connected disability rating is 40 percent.  38 C.F.R. § 4.25  (combined ratings table). 

At 40 percent, the Veteran's combined disability rating does not meet the schedular criteria for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) (2011).  Therefore, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extra-schedular evaluation under 38 C.F.R. § 4.16(b) (2011).  

During the course of his initial rating claim on appeal, the Veteran has submitted evidence that he is unemployable at least in part due to his service-connected disabilities.  He also stated he has a 12th grade education.  See January 2006 hearing testimony; January 2006 lay statement from Veteran's mother; VA hip examinations dated in March 2007 and February 2008; VA ankle examinations dated in July 2004 and February 2010.  The Veteran indicates his service-connected right ankle and bilateral hip disabilities make it impossible for him to walk or stand for an extended period of time.  He requires the regular use of a cane and ankle brace as well.  VA ankle examiners in July 2004 and February 2010 opined that although the Veteran's right ankle disability prevents him from jobs requiring heavy labor or prolonged standing, he still would be able to perform a sedentary job on a part-time basis.  However, he has also stated on various occasions, and the evidence of record reveals, that other nonservice-connected disabilities to include mental health issues, jaw and neck problems, and dyslexia have impacted his ability to secure gainful employment since 1990.  See id.  

In his VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) dated in July 2010, the Veteran indicated that has not worked since 1990, when he was delivering auto parts.     

Specifically concerning his service connected disability of right Achilles tendonitis, the July 2004 examiner noted that the Veteran was unemployed but is able to work in a sedentary-type job.  Further, there were no objective limitations of his activities of daily living.  

The February 2010 examiner also stated that while the Veteran has not been employed for 10 to 20 years and his right ankle disability will preclude him from performing heavy labor or jobs requiring prolonged standing, he should be able to perform a sedentary type of job, perhaps even on a part time basis.  There were, however, additional effects on his daily living.  Specifically, his right ankle disability prevents him from recreational and sports activities, and severely limits his ability to do chores, shopping, exercise, and traveling.  

Concerning the Veteran's service connected right and left hip disabilities, the March 2007 VA examiner noted the Veteran's use of a cane for the past 12 years, and his inability to stand or walk for more than a few minutes.  However, this examiner did not render an opinion on whether the hip disabilities or the right Achilles tendonitis preclude the Veteran from obtaining or maintaining substantially gainful employment. 

Thereafter, the Veteran underwent another examination in February 2008, specifically for his left hip.  At that time, the VA examiner again noted the Veteran's use of a cane for walking and that the left hip disability, specifically, prevents the Veteran from participating in sports.  Other effects on daily living included mild interference with shopping, travelling, and dressing, while exercises was noted as severe, and recreation was considered moderate.  

Further, VA and private treatment records from 2005 to April 2011 do not include any opinions from the treating physicians regarding the Veteran's employability specifically relating to the service connected disabilities of right Achilles tendonitis and right and left hip arthritis. 


In May 2011, the Veteran also submitted copies of a Workers' Compensation claim he filed in November 1988.  However, this claim was in regards to an injury involving his foot, which occurred when he was trying to seal a manhole cover by pushing on it with his feet.  There is no mention of any involvement regarding either his right ankle or his hips.  

In June 2010, the Board remanded this claim to the RO to be referred to the Director of C&P Service for consideration of the assignment of an extraschedular rating under 38 C.F.R. § 4.16(b), since the Board itself cannot assign an extra-schedular rating in the first instance.  See again Thun at 22 Vet. App. 115.  

In the December 2010 determination, the Director concluded that entitlement to a TDIU rating on an extra-schedular basis was not warranted, as there was no indication that the Veteran's service-connected right ankle and bilateral hip disabilities have markedly interfered with his ability to be gainfully employed.   

In recognition of the severity of and impairment caused by his service-connected disabilities, the Veteran is currently rated as a combined 40 percent disabled.  Based on the evidence discussed above, the Board finds that the a preponderance of the evidence of record does not demonstrate that the Veteran's service-connected disabilities (right Achilles tendonitis and bilateral hip arthritis) alone actually preclude him from engaging in substantially gainful employment.  Thus, entitlement to a TDIU rating due to the Veteran's service-connected disabilities is not warranted.

The Board has determined that the most probative (persuasive) evidence that specifically addresses the question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Significantly, based on a longitudinal review of the entire record, the Director of C&P Service concluded that there was no indication that the Veteran's service-connected disabilities markedly interfered with his ability to be gainfully employed.  The Director did not find any available evidence that the bilateral hip condition or the right Achilles tendonitis significantly affects the Veteran's ability to obtain employment.  And, while the Director acknowledged the Veteran has been unemployed since 1990, he also pointed out that the Veteran has received diagnoses for psychosis, depression, hypertension, hearing loss, tinnitus, back pain and knee pain, none of which are service-connected.  Therefore, the evidence does not suggest that only the Veteran's service connected disabilities preclude him from engaging in all types of work related activities.  

The Board acknowledges the Veteran's assertions that he has been unable to work since 1990 due to his service-connected disabilities.  It must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

As the Veteran statements are inconsistent with the probative evidence of record, which does not show the Veteran is unemployable solely due to his service-connected disabilities, the Board finds that his assertions of unemployability lack credibility and are without probative value.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing).  In fact, the July 2004 and February 2010 examiners, the only examiners who rendered an opinion on employability, determined that the Veteran was not precluded from sedentary employment.  

For the foregoing reasons, the claim for entitlement to a TDIU rating must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to an initial increased rating on an extraschedular basis for right Achilles tendonitis is denied.

Entitlement to a TDIU based on extraschedular consideration is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


